Citation Nr: 0429448	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  03-05 322A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York




THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized chiropractic treatment received outside the 
Department of Veterans Affairs medical care system.  



ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




REMAND

The veteran had unverified active duty from October 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations made by VA Healthcare 
Network Upstate New York, Network Authorization Office, 
Canandaigua, New York, which denied reimbursement or payment 
of the costs of unauthorized chiropractic treatment for low 
back pain received outside the Department of Veterans Affairs 
(VA) medical care system.  

As a result of this appeal, the veteran's medical appeals 
folder was forwarded to the Board.  The folder does not 
contain any documents reflecting the veteran's period of 
service.  The folder does not contain a VA Form 23-22, 
granting the Disabled American Veteran's power of attorney 
for the veteran, although they appear to be representing the 
veteran's interest.  The folder does not contain any rating 
actions which would indicate to the Board whether the veteran 
is in receipt of a total disability rating based on 
unemployability (see 38 C.F.R. § 17.120(a)(3)).

In order to provide a complete and thorough review of the 
claim before the Board, additional development is necessary.  
The case is REMANDED for the following:

1.  The veteran's claims folder is to be 
obtained and associated with the Medical 
Administration Service (MAS) folder, and, 
in the event that the case is returned to 
the Board, the claims folder should 
accompany the MAS folder.

2.  The VA medical center staff is to 
verify the veteran's service dates, and 
associate the verifying document with the 
MAS folder.

3.  If the veteran has authorized a power 
of attorney for a recognized 
organization, or an individual, a copy of 
that authorization is to be associated 
with the claims folder.

4.  The VAMC staff is to ascertain 
whether the veteran is in receipt of a 
schedular 100 percent rating or a total 
rating based on individual 
unemployability.

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
VAMC should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefit sought on appeal remains denied, 
the RO must furnish the veteran and his 
representative, if any, a SSOC and allow 
them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including any 
legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




